 
 
I 
108th CONGRESS 2d Session 
H. R. 5246 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Cummings (for himself, Mrs. Christensen, Mr. Towns, Ms. Corrine Brown of Florida, Mr. Meeks of New York, Ms. Lee, Mr. Bishop of Georgia, Mr. Davis of Illinois, and Mr. Fattah) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, with respect to voter intimidation, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Voter Protection Act of 2004. 
2.Voter protection 
(a)In generalChapter 13 of title 18, United States Code, is amended by adding at the end the following: 
 
249.Interfering with voting through misrepresentationWhoever willfully provides misleading or fraudulent information to an individual and thereby interferes with that individual’s voting or qualifying to vote, qualifying or campaigning as a candidate for elective office, or qualifying or acting as a poll watcher, or any legally authorized election official, in any primary, special, or general election, shall be fined under this title or imprisoned not more than one year, or both.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 13 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
249. Interfering with voting through misrepresentation.  
 
